Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Amendment dated 7/7/2022.
2.    Claims 1-13 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1, 2 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mick et al. (“Mick”), U.S Patent Publication No. 2014/0277784 and Monji Jabori (“Jabori”), WO 2019050514 A1.
Regarding Claims 1 and 10, Mick teaches a rack (rack 100) adapted for receiving a component [Fig-1(component such as server 110)], comprising: 
a backplane having a plurality of backplane stages [Fig- 1(power bars 114 and the configuration bars 118)], each backplane stage including a backplane power connector [Fig-5( bar power couplers 270 and 272)] and a backplane data connector [Fig-5 (bar coupling assemblies 204 and 206)], the backplane power connector  and the backplane data connector being respectively connectable to a component power connector and to a component data connector of the component when the component is inserted in the backplane stage [Fig-5( elements 208, 210, 274 and 276 are connectable)]; 
a power panel [Fig- 1 and 5(power shelf 116)] comprising a plurality of power stages [Para: 0018(accordingly “power shelf 116 … may output different DC voltage” with their respective connection sever devices)], each power stage being electrically connected to the backplane power connector of a corresponding backplane stage [Para: 0031(according to device “power usage information” stored in management table 180)], each power stage being adapted to receive a power control device (116) configure to, in response to receiving a power-on signal, deliver power from a first power line to the backplane power connector of the corresponding backplane stage [Para: 0042(when “power shelf 116 energize the power bar114, which in turn, powers individual devices that are couple to the power bar” via corresponding power coupler 270 or 272)]; and   
a main controller [Fig- 1 and 5(rack management controller RMC 120)] operatively connected to each of the power stages of the power panel, and to the backplane data connector of each of the plurality of backplane stages, the main controller being configured to: 
detect an insertion of the component in a given one of the plurality of backplane stages by receiving a signal emitted by the backplane data connector of the given backplane stage when the backplane data connector of the given backplane stage is connected to the component data connector [Para: 0034("When a device coupling assembly is mated with a bar coupling assembly, an electrical connection is established and information about the computing device having the device coupling assembly, including its location, is transmitted through a communication link to the RMC 120.")], 
acquire a set of power parameters of the component via the backplane data connector of the given backplane stage [Para: 0036("For example, when device coupling assembly 208 mates with bar coupling assembly 204, the data contacts 214 electrically couple with the data contacts 218. The resulting communication pathway is used to transfer hardware configuration and attribute information about a computing device to the RMC 120 for insertion into the management table 180") and Fig-5(profile storage modules 220 and 222)], and 
cause the power panel to provide power to the backplane power connector of the given backplane stage via the power stage electrically connected to the given backplane stage and according to the set of power parameters of the component [Para: 0041 and 0042; Fig-7(step 264)], by: 
sending a presence verification signal to a power control device (configuration bars 118) connected to the power stage electrically connected to the given backplane stage [Para: 0034(“configuration bar 118 to which computing devices couple when they are inserted into” sense or receives a coupling signal)]; 
receiving a presence confirmation signal from the power control device [Para: 0034(“an electrical connection is established … having the device coupling assembly … an electrical signal is detected by RMC 120” upon a coupling)]; and 
sending a power-on signal to the power control device [Para: 0042(“When device power coupler is mated … servers 200 and 202 draw the power needed to operate the servers”)]. Mick further teaches selectively powering on computing devices [Para: 0045].
Mick does not disclose expressly selectively provide power to power connectors and in response to the presence confirmation signal, allowing the power control device to deliver power to the power component power connector of the given component.
In the same field of endeavor (e.g., host device providing power to a connecting device upon coupling) Jabori teaches selectively providing power to power connectors of a component in a stage [Para:” 0017(“a subset of plurality of pins … provided power … device 108 is coupled to the computing device 102”)] and in response to a presence confirmation signal (“low assertion” signal from device attention pin 220), allowing a power control device (216) to deliver power to a power component (device 212) power connector of the given component [Para: 0022(“when device attention pin 220 asserts low. Host chipset 222 may receive a signal alerting to the low assertion … in response, host chipset 222 may cause power to be transmitted to ODD connector 216 … 216 may then provide power to eSATA device 212”)].

Accordingly, one of ordinary skill in the art the time of the invention was filed to have modified Mick’s teachings of each power stage being adapted to receive a power control device configure to, in response to receiving a power-on signal, deliver power from a first power line to the backplane power connector of the corresponding backplane stage with Jabori’s teachings of in response to a presence confirmation signal, allowing a power control device to deliver power to a power component power connector of the given component for the purpose of dynamically providing power upon coupling with a power rail in order to improve power and thermal management in a rack server.
Regarding Claim 2, Mick teaches wherein: each of the power stages of the power panel comprises two complementary power connectors that are both connected to the backplane power connector of the corresponding backplane stage [Fig-3(two connecters that are connecting servers 160 and 162)], each of the two complementary power connectors being adapted to receive a corresponding power control device [Para: 0042(“When device power coupler is mated … servers 200 and 202 draw the power needed to operate the servers”)]; and 
a first one of the complementary power connectors is fed by the first power line and a second one of the complementary power connectors is fed by a second power line [Para: 0042(when “servers 200 and 202 draw the power needed to operate the servers” from their respective power connections)]. 
Regarding Claim 5, Mick teaches wherein the component comprises: a main board (102), a midplane mounted on the main board (plane 114 with 118 that connects components 108-110), the component power connector (270) and the component data connector (204) being mounted on the midplane [Fig-1, 5], and
a memory (storage 152) operatively connected to the component data connector, the memory storing the set of power parameters of the component [Para: 0026(“RMC 120 may periodically request power usage information from each computing device and store the received information in the storage 152”)].
Regarding Claim 6, Mick teaches wherein the component further comprises: an electric plug mounted on the midplane and electrically connected to the component power connector (see the connecting plug forming by 270 with 274);
a data plug mounted on the midplane and operatively connected to the component data connector [Fig-5 (bar coupling assemblies 204 and 206)]; and
an electronic device mounted on the main board and connected to the electric plug and to the data plug [Fig-5(bar power couplers 270 and 272)].
Regarding Claim 7, Mick teaches wherein: the rack is adapted for insertion of standard-size boards;
the main board is a standard-size board; and
the electronic device comprises a non-standard-size board mounted on the main board [Para: 0018 and 0022; Fig-1].
Regarding Claim 8, Mick teaches wherein: the rack comprises a plurality of distinct rack stages (stages 118 – 122) adapted for receiving distinct components (servers, storages etc.), each distinct rack stage corresponding to one of the backplane stages and to the power stage corresponding to the one of the backplane stages [Fig-1 and 5(plane that holds 118 and 114)]; and
the main controller is further configured to cause the power panel to independently provide power to each of the distinct components being inserted (“when power coupler mates” such as 270 with 274)  in the distinct rack stages according to distinct sets of power parameters of the distinct components acquired via distinct data connectors (data coupler 204 mates with 208) of distinct backplane stages corresponding to the distinct rack stages in which the distinct components are inserted [Para: 0042; Fig-5].
Regarding Claim 9, Mick teaches a modem operatively connected to the main controller [Fig-2,3 contains network connection which requires modem] and to a power line providing power to the power panel wherein the main controller is further configured to:
obtain from the power stage distinct power consumption measurements for the distinct components inserted in the distinct rack stages [Para: 0026(“RMC 120 may periodically request power usage information from each computing device and store the received information in the storage 152”)];
assemble the distinct power consumption measurements to form a power consumption mapping for the rack [Para: 0044(RMC 120 mapping power distribution avoid large power draw due to all computing device start at once by inserting delay to specific time)]. One of ordinary skill in the art would cause the modem to transmit the power consumption mapping over the power line based on design requirement for the purpose of quickly transmitting power information so that the system stands ready to provide power in order to have and efficient system.
Regarding Claim 11, Mick teaches main controller receiving a presence signal from power control device as set forth above. One of ordinary skill in the art would issue a warning signal if the main controller does not receive a presence signal from power control device for the of redistribute power that is to be allocated for a device is not coupled properly to elsewhere where power is needed in order to keep up with performance rate.

4.	Claim 3-4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mick and Jabori as applied to claim 1 above (hereinafter “Mick-Jabori”) and Brown et al. (“Brown”), U.S Patent Publication No. 2002/0141544.
Regarding Claim 12, Mick-Jabori teaches reading in the set of power parameters of the component an expected power consumption of the component; obtaining from the given power stage a measured power consumption of the component [Mick, Para: 0026(RMC 120 may periodically request power usage information from each computing device and store the received information in the storage 152)]. Mick-Jabori does not disclose expressly issuing a warning signal if the measured power consumption of the component is higher or lower than the expected power consumption of the component by more than a predetermined threshold.
In the same field of endeavor (e.g., power control and warning system in a device) Brown teaches reading in the set of power parameters of the component an expected power consumption of the component; obtaining from the given power stage a measured power consumption of the component [Para: 0019(when power level by the system (12) threshold value power level then an “alert message” is issued)].
Accordingly, one of ordinary skill in the art the time of the invention was filed to have modified Mick-Jabori’s teachings of reading in the set of power parameters of the component an expected power consumption of the component and obtaining from the given power stage a measured power consumption of the component with Brown’s teachings of reading in the set of power parameters of the component an expected power consumption of the component; obtaining from the given power stage a measured power consumption of the component for the purpose of dynamically adjusting power and/or performance in order to avoid performance degradation.
Regarding claim 13, Brown teaches issuing a warning signal related to power consumption as set forth above. One of ordinary skill in the art would modify Brown’s teaching of issuing a warning signal related to power consumption with issuing a warning signal if the power control device detects that the component does not consume power for the purpose of redistribute unused power to elsewhere where power is needed in order to keep up with performance rate.
Regarding Claim 3, It does not teach or further define over the limitations recited in the rejected claims 2 and 13 above. Therefore, see the discussions herein above.
Regarding Claim 4, Mick-Jabori teaches wherein the main controller is further configured to obtain the measured power consumption of the component following a predetermined delay after causing the power panel to provide power to the backplane power connector of the given backplane stage [Mick, Para: 0044(RMC 120 mapping power distribution avoid large power draw due to all computing device start at once by inserting delay to specific time)].

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187